Exhibit 10.21

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of this 22nd day of December, 2003, among Caraustar Industries, Inc., a
North Carolina corporation (“Caraustar”), and each Subsidiary of Caraustar
listed on the signature pages hereto as a “Borrower” (Caraustar and each such
Subsidiary, individually, a “Borrower”, and, collectively, “Borrowers”), and
each Subsidiary of Caraustar listed on the signature pages hereto as a
“Guarantor” (each such Subsidiary, individually, a “Guarantor”, and,
collectively, “Guarantors”; Borrowers and Guarantors, collectively, “Obligors”),
the Lenders party to this Amendment (the “Lenders”), and Bank of America, N.A.,
as Agent for the Lenders (the “Agent”).

W I T N E S S E T H :

WHEREAS, Borrowers, Guarantors, the Lenders and the Agent entered into that
certain Credit Agreement, dated as of June 24, 2003, pursuant to which the
Lenders agreed to make certain loans to Borrowers (as amended, modified,
supplemented and restated from time to time, the “Credit Agreement”); and

WHEREAS, Borrowers, Guarantors, the Lenders and the Agent desire to enter into
this Amendment for the purpose of amending the Credit Agreement in certain
respects.

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. All capitalized terms used herein and not otherwise expressly defined herein
shall have the respective meanings given to such terms in the Credit Agreement.

2. Notwithstanding anything to the contrary in Section 7.9 or any other
provision of the Credit Agreement, the Agent and each of the Lenders hereby
consents to the sale by Caraustar Mill Group, Inc. (“Mill Group”) of all of the
equity interests in Paradigm Chemical & Consulting, LLC (“Paradigm Chemical”) to
certain executives of Paradigm Chemical (the “Buyers”), provided that (a) prior
to the consummation of such sale, the Borrowers shall provide the Agent a final
term sheet or definitive sale agreement with respect to such sale, and the Agent
shall have provided its written consent, in its reasonable discretion, to the
terms thereof, (b) the cash purchase price consideration payable by the Buyers
to Mill Group on the closing date of such sale shall be paid directly to the
Agent for application to the Obligations, (c) on the date of such sale, the
Obligors shall provide the Agent an updated Borrowing Base Certificate giving

 

     



--------------------------------------------------------------------------------

effect to such sale, (d) no Event of Default shall exist immediately before or
after such sale, and (e) immediately upon the consummation of such sale,
Paradigm Chemical shall cease to be a “Borrower”. Each of the Lenders hereby
authorizes the Agent to (i) prepare, execute and deliver such releases of
Paradigm Chemical as a “Borrower” as the Obligors or the Buyers may reasonably
request, and (ii) prepare, execute, deliver, file and authorize the filing of
such releases and terminations of the Agent’s Liens in the Collateral and equity
interests of Paradigm Chemical as the Obligors or the Buyers may reasonably
request.

3. The Credit Agreement is amended by deleting clauses (e) and (f) of
Section 7.12 and replacing such clauses with the following:

(e) non-recourse Guaranties executed by the Obligors on the Closing Date in
favor of SunTrust Bank with respect to the Premier Boxboard credit facility in
connection with the posting of the SunTrust Credit Support, or, in the event
that the Premier Boxboard credit facility with SunTrust Bank is replaced with a
credit facility from another lender, a Guaranty executed by the Obligors in
favor of such replacement lender so long as the maximum principal amount of such
Guaranty does not exceed $10,000,000, such Guaranty is unsecured, and the
maturity and other material terms of such credit facility are reasonably
acceptable to the Agent, (f) a Guaranty of Premier Boxboard’s obligations under
an equipment lease agreement with Synovus Leasing Company, its affiliates or
assigns, with respect to the leasing of $2,000,000 of equipment, on the terms
and conditions contained in that certain True Lease Proposal, dated as of
November 21, 2003, a copy of which has been previously provided to the Agent,
provided such Guaranty is unsecured and the form of such Guaranty is reasonably
acceptable to the Agent, and (g) other Guaranties of obligations in an aggregate
amount not to exceed $1,000,000 at any time.

4. The Credit Agreement is amended by deleting clause (j) of Section 7.13 and
replacing it with the following:

(j) Guaranties permitted under clause (e) of Section 7.12 with respect to the
Premier Boxboard credit facility;

5. The Credit Agreement is amended by deleting clause (iv) of Section 7.14 and
replacing it with the following:

(iv) immediately after giving effect to such prepayment, the Obligors are in
compliance with the financial covenant set forth in Section 7.23(a); provided,
that (A) this requirement shall apply whether or not such financial covenant
would then be applicable as a result of the terms of Section 7.23(b), (B) such
financial covenant shall be measured as of the most recently ended fiscal month
for which the Obligors have delivered the financial statements required under
Section 5.2(b) for the twelve fiscal month period then ended (or, in the case of
any fiscal month

 

   -2-   



--------------------------------------------------------------------------------

ending prior to March 31, 2004, for the period commencing on April 1, 2003 and
ending on the last day of such fiscal month), (C) in the case of any fiscal
month end that is not also a fiscal quarter end, the level of the required Fixed
Charge Coverage Ratio shall be the same as the Fixed Charge Coverage Ratio
required under Section 7.23(a) as of the immediately preceding fiscal quarter
end, (D) in calculating the Fixed Charge Coverage Ratio for purposes of this
Section 7.14(a), such prepayment shall be included as a Fixed Charge, except to
the extent that, in the case of the first $10,000,000 of prepayments, such
prepayments are made from cash of the Obligors and not from the direct or
indirect proceeds of Loans, and (E) this requirement shall not apply with
respect to the first $5,000,000 of prepayments made on or prior to June 30,
2004; and;

6. The Credit Agreement is amended by deleting clauses (i) and (j) in the
definition of “Permitted Liens” set forth in Annex A and replacing such clauses
with the following clauses (i), (j) and (k):

(i) the SunTrust Credit Support;

(j) cash collateral in the maximum aggregate amount of $350,000 posted as
security for the Obligors’ obligations under commodity Hedge Agreements; and

(k) Liens described on Schedule 7.18.

7. To induce the Agent and the Lenders to enter into this Amendment, Borrowers
and Guarantors hereby represent and warrant that, as of the date hereof, there
exists no Default or Event of Default under the Credit Agreement.

8. Borrowers and Guarantors hereby restate, ratify, and reaffirm each and every
representation and warranty heretofore made by each of them under or in
connection with the execution and delivery of the Credit Agreement, as modified
hereby, and the other Loan Documents as fully as though such representations and
warranties had been made on the date hereof and with specific reference to this
Amendment, except to the extent that any such representation or warranty relates
solely to a prior date.

9. Except as expressly set forth herein, the Credit Agreement and the other Loan
Documents shall be and remain in full force and effect as originally written,
and shall constitute the legal, valid, binding and enforceable obligations of
Borrowers and Guarantors to the Agent and the Lenders.

10. Borrowers agree to pay on demand all reasonable costs and expenses of the
Agent in connection with the preparation, execution, delivery and enforcement of
this Amendment and all other Loan Documents and any other transactions
contemplated hereby, including, without limitation, the reasonable fees and
out-of-pocket expenses of legal counsel to the Agent.

 

   -3-   



--------------------------------------------------------------------------------

11. Borrowers and Guarantors agree to take such further action as the Agent
shall reasonably request in connection herewith to evidence the agreements
herein contained.

12. This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.

13. This Amendment shall be binding upon and inure to the benefit of the
successors and permitted assigns, and legal representatives and heirs, of the
parties hereto.

14. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of Georgia.

[SIGNATURES BEGIN ON NEXT PAGE]

 

   -4-   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement on the date
first above written.

 

BORROWERS:

CARAUSTAR INDUSTRIES, INC.

By:

   

/s/ Ronald J. Domanico

   

Ronald J. Domanico, Vice President

CARAUSTAR CUSTOM PACKAGING GROUP, INC.

By:

   

/s/ Ronald J. Domanico

   

Ronald J. Domanico, Vice President

CARAUSTAR RECOVERED FIBER GROUP, INC.

By:

   

/s/ Ronald J. Domanico

   

Ronald J. Domanico, Vice President

CARAUSTAR INDUSTRIAL AND CONSUMER

PRODUCTS GROUP, INC.

By:

   

/s/ Ronald J. Domanico

   

Ronald J. Domanico, Vice President

CARAUSTAR MILL GROUP, INC.

By:

   

/s/ Ronald J. Domanico

   

Ronald J. Domanico, Vice President

PARADIGM CHEMICAL & CONSULTING, LLC

 

By:

 

CARAUSTAR MILL GROUP, INC.,

sole member

   

By:

 

/s/ Ronald J. Domanico

     

Ronald J. Domanico, Vice President

 

     



--------------------------------------------------------------------------------

SPRAGUE PAPERBOARD, INC.

By:

   

/s/ Ronald J. Domanico

   

Ronald J. Domanico, Vice President

GUARANTORS:

PBL INC.

By:

   

/s/ Ronald J. Domanico

   

Ronald J. Domanico, Vice President

GYPSUM MGC, INC.

By:

   

/s/ Ronald J. Domanico

   

Ronald J. Domanico, Vice President

MCQUEENEY GYPSUM COMPANY

By:

   

/s/ Ronald J. Domanico

   

Ronald J. Domanico, Vice President

CARAUSTAR, G.P.

 

By:

 

CARAUSTAR INDUSTRIES, INC.,

general partner

   

By:

 

/s/ Ronald J. Domanico

     

Ronald J. Domanico, Vice President

 

By:

 

CARAUSTAR INDUSTRIAL AND

CONSUMER PRODUCTS GROUP, INC.,

general partner

   

By:

 

/s/ Ronald J. Domanico

     

Ronald J. Domanico, Vice President

 

     



--------------------------------------------------------------------------------

MCQUEENEY GYPSUM COMPANY, LLC

 

By:

 

MCQUEENEY GYPSUM COMPANY,

sole member

   

By:

 

/s/ Ronald J. Domanico

     

Ronald J. Domanico, Vice President

RECCMG, LLC

 

By:

 

CARAUSTAR MILL GROUP, INC.,

sole member

   

By:

 

/s/ Ronald J. Domanico

     

Ronald J. Domanico, Vice President

CICPG, LLC

 

By:

 

CARAUSTAR INDUSTRIAL AND

CONSUMER PRODUCTS GROUP, INC.

   

By:

 

/s/ Ronald J. Domanico

     

Ronald J. Domanico, Vice President

FEDERAL TRANSPORT, INC.

By:

   

/s/ Ronald J. Domanico

   

Ronald J. Domanico, Vice President

AUSTELL HOLDING COMPANY, LLC

 

By:

 

CARAUSTAR INDUSTRIES, INC.,

sole member

   

By:

 

/s/ Ronald J. Domanico

     

Ronald J. Domanico, Vice President

CAMDEN PAPERBOARD CORPORATION

By:

   

/s/ Ronald J. Domanico

   

Ronald J. Domanico, Vice President

 

     



--------------------------------------------------------------------------------

CHICAGO PAPERBOARD CORPORATION

By:

   

/s/ Ronald J. Domanico

   

Ronald J. Domanico, Vice President

HALIFAX PAPER BOARD COMPANY, INC.

By:

   

/s/ Ronald J. Domanico

   

Ronald J. Domanico, Vice President

CARAUSTAR CUSTOM PACKAGING GROUP

(MARYLAND), INC.

By:

   

/s/ Ronald J. Domanico

   

Ronald J. Domanico, Vice President

LENDERS:

BANK OF AMERICA, N.A.

By:

   

/s/ Walter T. Shellman

   

Walter T. Shellman, Vice President

MERRILL LYNCH CAPITAL, a division of MERRILL

LYNCH BUSINESS FINANCIAL SERVICES INC.

By:

 

/s/ Brad Ament

Name:  

 

Brad Ament

Title:

 

Director

THE CIT GROUP/BUSINESS CREDIT, INC.

By:

 

/s/ Kenneth B. Butlee

Name:

 

Kenneth B. Butlee

Title:

 

Vice President

 

     



--------------------------------------------------------------------------------

AGENT:

BANK OF AMERICA, N.A.

By:

   

/s/ Walter T. Shellman

   

Walter T. Shellman, Vice President

 

     